J-S61011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                             Appellee

                        v.

CLARENCE LAUDENBERGER

                             Appellant                        No. 562 MDA 2015


                     Appeal from the PCRA Order March 3, 2015
                 In the Court of Common Pleas of Lancaster County
                Criminal Division at No(s): CP-36-CR-0001946-1996


BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.

JUDGMENT ORDER BY PANELLA, J.                           FILED NOVEMBER 17, 2015

        In Miller v. Alabama, ___ U.S. ___, 132 S.Ct. 2455 (2012), the

United States Supreme Court recognized a constitutional right for juveniles

under the age of eighteen and held that “mandatory life without parole for

those under the age of 18 at the time of their crimes violates the Eighth

Amendment’s prohibition against ‘cruel and unusual punishments.’” ___ U.S.

at ___, 132 S.Ct. at 2460. Our Supreme Court, however, has ruled that that

the     right   announced     in   Miller      does   not   apply   retroactively.    See

Commonwealth v. Cunningham, 81 A.3d 1, 10 (Pa. 2013). In this appeal,

from     an     order   denying    his   third   PCRA   petition    as   untimely    filed,

Laudenberger presents a claim that he knows he cannot win in this Court:
____________________________________________



    Retired Senior Judge assigned to the Superior Court.
J-S61011-15


that our Supreme Court wrongly decided Cunningham. Laudenberger

presents this issue in order to preserve it “for further litigation and appellate

review[,] including review by the Pennsylvania Supreme Court and future

litigation in the federal court system.” Appellant’s Brief, at 14.

      We, of course, are bound by the Pennsylvania Supreme Court’s

decision in Cunningham. See, e.g., Commonwealth v. Friday, 90 A.2d

856, 859 (Pa. Supper. 1952) (“[Superior] Court is bound by the decisions of

the Supreme Court of Pennsylvania.”); Act of June 24, 1895, P.L. 212, § 10,

17 P.S. § 198      (“Upon any question whatever before the said [Superior]

[C]ourt the decision of the [S]upreme [C]ourt shall be received and followed

as of binding authority.”). Thus, we cannot overturn Cunningham. This

Court has explained that Cunningham dictates that an appellant cannot use

Miller to establish jurisdiction over an untimely PCRA petition in any

Pennsylvania court. See Commonwealth v. Seskey, 86 A.3d 237, 243 (Pa.

Super. 2014). See also Commonwealth v. Reed, 107 A.3d 137 (Pa.

Super. 2014).

      The   PCRA    court   committed    no   error   in   summarily   dismissing

Laudenberger’s PCRA petition as untimely filed.




                                      -2-
J-S61011-15


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015




                          -3-